                                                      ^•^•O^TRlCT CQi/Rf
                                                           SAVANNAH OfV.
             IN THE UNITED STATES DISTRICT COURT Fcffi20^rB-6        |
                                                                     9: I
                THE SOUTHERN DISTRICT OF GEORGIA                      * ''
                         SAVANNAH DIVISION          CLER
                                                           SunTifToFi?
LEONTAE V. DUNCAN,


     Plaintiff,

V.                                       CASE NO. CV419-221


CCSO, JOHN T. WILCHER, DEPUTY
R. WHITE, CORRECT HEALTH,
INC., and RN MRS. DAMBACH,

     Defendants.




                            ORDER


     Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 7), to which no objections have been

filed. After a careful review of the record, the report and

recommendation is ADOPTED as the Court's opinion in this

case. As a result, any claims asserted against the Chatham

County Sheriff's Office and Defendant John T. Wilcher are

DISMISSED.


     SO ORDERED   this         day of February 2020.




                                 WILLIAM T. MOORE,""JR.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN    DISTRICT OF GEORGIA
